CO'XE, District Judge.
 I am clear that the imposition of a fine under section 20- of the 1924 Immigration Act (8 USCA § 167) is an administrative act and subject to review by this court only for arbitrary action or clear abuse of discretion on the part of the Secretary of Labor. I think therefore that the case must be disposed of on the record as, submitted before the Secretary of Labor, and that the additional testimony presented on this trial should be disregarded. The motion made on behalf of the government to strike out this testimony is therefore granted.'
On the merits of the ease it is, I understand, conceded that the vessel did not “detain on board” the two alien seamen, who effected their escape, “until the immigration officer in charge at the port of arrival has (liad) inspected such seaman (seamen).” I do not think that the vessel owner has offered any satisfactory evidence to excuse such failure. It may well be that it was the custom or practice to wait until the immigration inspectors boarded the vessel and made their inspection; but this did not authorize the master of the vessel to discharge the members *423of the crew until the inspection had actually taken place. The master acted at his peril in permitting the crew to leave before the inspection was made. It necessarily follows that the complaint must be dismissed and the motion of the defendant, directing a verdict in favor of the Collector of Customs, is granted.